Case 2:18-cv-03523-SJO-GJS Document 78 Filed 01/18/19 Page 1 of 4 Page ID #:791



  1   ROPES & GRAY LLP
      Robert A. Skinner (pro hac vice)
  2   robert.skinner@ropesgray.com
      Amy D. Roy (pro hac vice)
  3   amy.roy@ropesgray.com
      Prudential Tower
  4   800 Boylston Street
      Boston, MA 02199
  5   Tel: (617) 951 7000
      Fax: (617) 951 7050
  6
  7   SEYFARTH SHAW LLP
      Dean A. Martoccia (SBN 193185)
  8   dmartoccia@seyfarth.com
      601 South Figueroa Street, Suite 3300
  9   Los Angeles, CA 90017
      Tel: (213) 270 9600
 10   Fax: (213) 270 9601
 11   Attorneys for Defendants
      WESTERN ASSET MANAGEMENT COMPANY,
 12   WESTERN ASSET MANAGEMENT COMPANY LTD.,
      WESTERN ASSET MANAGEMENT COMPANY LIMITED,
 13   WESTERN ASSET MANAGEMENT COMPANY PTE. LTD.
 14
      (additional parties and counsel listed in signature block)
 15
 16                        UNITED STATES DISTRICT COURT
 17                      CENTRAL DISTRICT OF CALIFORNIA
 18                                 WESTERN DIVISION
 19
                               ) Case No. 2:18-cv-03523-SJO-GJS
 20   HOWARD WINSTON,          )
 21                            )
              Plaintiff,       ) JOINT NOTICE OF LODGING
 22                            )
          v.                   )
 23
      WESTERN ASSET MANAGEMENT )
 24   COMPANY, et al.,         )
                               )
 25                            )
              Defendants       )
 26
                               )
 27                            )
 28



                                                                     JOINT NOTICE OF LODGING
                                                                   CASE NO. 2:18-cv-03523-SJO-GJS
Case 2:18-cv-03523-SJO-GJS Document 78 Filed 01/18/19 Page 2 of 4 Page ID #:792




  1           On January 16, 2019, Howard Winston (the “Plaintiff”) and Western Asset
  2    Management Company, LLC, Western Asset Management Company Ltd., Western
  3    Asset Management Company Limited, Western Asset Management Company Pte.
  4    Ltd. (collectively, the “Western Asset Defendants”), by their respective undersigned
  5    counsel, filed a stipulation dismissing with prejudice Counts II and III of the
  6    complaint, see Corrected Jt. Stip, ECF No. 75, which Plaintiff and the Western
  7    Asset Defendants had understood to be self-executing. Out of caution and in
  8    compliance with the Notice of Deficiency, ECF No. 77, Plaintiff and the Western
  9    Asset Defendants hereby lodge a proposed order.
 10           For the avoidance of doubt, because Counts II and III of the complaint are
 11    dismissed with prejudice, the Western Asset Defendants will no longer be a party
 12    to this action.
 13    //
 14    //
 15    //
 16    //
 17    //
 18    //
 19    //
 20    //
 21    //
 22    //
 23    //
 24    //
 25    //
 26    //
 27    //
 28


                                                                         JOINT NOTICE OF LODGING
                                                                       CASE NO. 2:18-cv-03523-SJO-GJS
                                                 1
Case 2:18-cv-03523-SJO-GJS Document 78 Filed 01/18/19 Page 3 of 4 Page ID #:793




  1    Dated: January 18, 2019         Respectfully submitted,
  2
                                       ROPES & GRAY LLP
                                       Robert A. Skinner (pro hac vice)
  3                                    Amy D. Roy (pro hac vice)
  4                                    SEYFARTH SHAW LLP
  5                                    Dean A. Martoccia (SBN 193185)
  6
                                       By: /s/ Robert A. Skinner
  7                                    Robert A. Skinner
  8                                    Attorneys for Defendants Western Asset
                                       Management Company, Western Asset
  9                                    Management Company Ltd., Western Asset
                                       Management Company Limited, Western
 10                                    Asset Management Company Pte. Ltd.
 11
                                       GLANCY PRONGAY & MURRAY LLP
 12                                    Kevin F. Ruf (SBN 136901)
                                       Brian P. Murray (pro hac vice)
 13                                    Garth A. Spencer (pro hac vice)
 14
 15                                    By: /s/ Garth A. Spencer
                                       Garth A. Spencer
 16                                    Attorneys for Plaintiff
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                     JOINT NOTICE OF LODGING
                                                                   CASE NO. 2:18-cv-03523-SJO-GJS
                                             2
Case 2:18-cv-03523-SJO-GJS Document 78 Filed 01/18/19 Page 4 of 4 Page ID #:794




  1                             SIGNATURE ATTESTATION
  2          I hereby attest, per the Court’s Civil L.R. 5-4.3.4, that concurrence in the
  3    filing of this document has been obtained from Garth A. Spencer.
  4
  5                                           /s/ Robert A. Skinner
                                              Robert A. Skinner
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                         JOINT NOTICE OF LODGING
                                                                       CASE NO. 2:18-cv-03523-SJO-GJS
                                                  3
